United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 96-4077
                                   ___________

John G. Overton,                      *
                                      *
             Appellant,               *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Kenneth S. Apfel, Commissioner of     * District of Minnesota
                *
Social Security,                      *
                                      *    {UNPUBLISHED}
             Appellee.                *
                                 ___________

                          Submitted: October 31, 1997
                              Filed: November 14, 1997
                                  ___________

Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________

PER CURIAM.

       John G. Overton, Jr., appeals from the final judgment of the United States
District Court1 for the District of Minnesota, affirming the decision of the



      *Kenneth S. Apfel has been appointed to serve as Commissioner of
      Social Security, and is substituted as appellee pursuant to Fed. R. App.
      P. 43(c).
      1
       The Honorable Richard H. Kyle, United States District Judge for the District of
Minnesota, adopting the report and recommendation of the Honorable Franklin L. Noel,
United States Magistrate Judge for the District of Minnesota.
Commissioner of Social Security to deny Overton supplemental security income
benefits. After reviewing the record and the parties& submissions, we conclude the
Commissioner&s decision is supported by substantial evidence on the record as a whole.
See Piepgras v. Chater, 76 F.3d 233, 236 (8th Cir. 1996) (standard of review). We
further conclude the district court did not abuse its discretion in not considering the new
evidence Overton sought to introduce showing that his condition had deteriorated. To
be considered, any new evidence must pertain to the time period for which benefits are
sought, and not concern later-acquired disabilities or a subsequent deterioration of a
previously non-disabling condition. See Jones v. Callahan, 122 F.3d 1148, 1154 (8th
Cir. 1997). Here, the evidence showed a deterioration of Overton&s condition after the
date of the Commissioner&s final decision, and thus was not material, although it may
be considered in a new application for benefits.

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-